NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                             File Name: 11a0728n.06
                                                                                                     FILED
                                                 No. 10-1280
                                                                                                Oct 26, 2011
                              UNITED STATES COURT OF APPEALS                             LEONARD GREEN, Clerk
                                   FOR THE SIXTH CIRCUIT


UNITED STATES OF AMERICA,                                        )
                                                                 )         ON APPEAL FROM THE
        Plaintiff-Appellee,                                      )         UNITED STATES DISTRICT
                                                                 )         COURT FOR THE EASTERN
v.                                                               )         DISTRICT OF MICHIGAN
                                                                 )
JULIAN TURNER,                                                   )                    OPINION
                                                                 )
        Defendant-Appellant.                                     )



BEFORE: GIBBONS and SUTTON, Circuit Judges; ADAMS, District Judge.*

        JOHN R. ADAMS, District Judge. Defendant Julian Turner appeals from his sentence of

48 months for violating his supervised release. We AFFIRM the district court’s sentence.

        On January 16, 2008, after serving 100 months in prison for tax fraud and contempt, Turner

began serving three years of supervised release for his offenses. Upon release, Turner was

transferred to a jail in Oakland County, Michigan to resolve an outstanding, unrelated warrant. While

in jail in Oakland County, Turner convinced an inmate that he was a licensed attorney and could

represent the inmate in state court. Turner was released on January 31, 2008 and met with the

inmate’s mother, Winfred Johnson, three days later, on February 3, 2008. Johnson signed a retainer

agreement and wrote Turner a check for initial payment of $400 for his legal representation. Turner

cashed the check the following day. Turner is not, and at no time has ever been, a licensed attorney.


        *
          The Honorable John R. Adams, United States District Judge for the Northern District of Ohio, sitting by
designation.
No. 10-1280
United States v. Turner

        Throughout the next year, Turner engaged in a scheme to defraud over 20 different people

by representing himself as an attorney, agreeing to represent the person, taking the person’s money,

and disappearing. Federal agents took him into custody on January 22, 2009. On August 26, 2009,

Turner pleaded guilty to violating his supervised release by, among other things, committing another

federal, state, or local crime.

        Both the government and Turner agreed that Turner faced a statutory maximum sentence of

five years’ imprisonment for violating his supervised release and that the sentencing guidelines

provided an advisory range of 21 to 27 months imprisonment. During his sentencing hearing, Turner

requested a sentence at the lower end of the advisory range in the interest of fundamental fairness

and for treatment of Turner’s medical conditions, specifically a torn rotator cuff in the left shoulder,

a torn cruciate ligament in the left knee, a cyst, and borderline diabetes.

        The government requested the maximum sentence of five years and supported the request

with a sentencing memorandum and additional oral argument. The government argued that just three

days after being released from jail, Turner violated his supervised release by representing himself

as an attorney and collecting a fee, thereby committing fraud. The government provided evidence

of over 20 additional times that Turner defrauded people over the course of the year. The

government argued that Turner’s conduct while on supervised release merited a sentence higher than

the advisory range.

        The district court sentenced Turner to 48 months imprisonment with credit for time he had

been in custody. After announcing Turner’s sentence, the sentencing judge, in accordance with

United States v. Bostic, 371 F.3d 865, 872 (6th Cir. 2004), asked the parties whether they had “any

                                                 -2-
No. 10-1280
United States v. Turner

objections to the sentence that have not been voiced on the record?” Turner raised no objection to

the Court’s discussion of the § 3553(a) factors. Accordingly, we review the district court’s decision

for plain error – at least with respect to the procedural reasonableness of the sentence. See United

States v. Vonner, 516 F.3d 382, 389 (6th Cir. 2008).

        “Plain error is defined as an egregious error, one that directly leads to a miscarriage of

justice.” United States v. Busacca, 863 F.2d 433, 435 (6th Cir. 1988). Plain error occurs when “(1)

there was an error, (2) that is clear and obvious, and (3) that affects substantial legal rights” and 4)

where that error “seriously affects the fairness, integrity, or public reputation of judicial

proceedings.” United States v. Angel, 355 F.3d 462, 469-70 (6th Cir. 2004).

        This Court reviews the district court’s sentencing determination for procedural and

substantive reasonableness. See Gall v. United States, 552 U.S. 38, 51 (2007); United States v.

Bolds, 511 F.3d 568, 578 (6th Cir. 2007) (applying Gall in supervised release violation context);

United States v. Thomas, 498 F.3d 336, 339 (6th Cir. 2007). We “first ensure that the district court

committed no significant procedural error, such as ... failing to consider the § 3553(a) factors ... or

failing to adequately explain the chosen sentence[.]” Gall, 552 U.S. at 51. With respect to this latter

issue, the Supreme Court in Rita v. United States, 551 U.S. 338, 356 (2007), made clear that a

district court should exercise its discretion in determining how much explanation is necessary and

that “when a judge decides simply to apply the Guidelines to a particular case, doing so will not

necessarily require lengthy explanation.” A district judge, therefore, need only “set forth enough to

satisfy the appellate court that he has considered the parties’ arguments and has a reasoned basis for

exercising his own legal decision making authority.” Id.

                                                 -3-
No. 10-1280
United States v. Turner

       On appeal, Turner argues that his supervised release violations were non-violent law

violations and warranted a sentence within the lower end of the advisory range. He suggests that the

district court exceeded the sentencing guidelines as the result of the judge’s “animosity” towards him

because of his original charge. Turner argues that the imposed sentence of 48 months exceeds even

“the appropriate sentence for a person with [his] criminal record who had committed a violent felony

while on supervised release[,]” and is, therefore, unreasonable.

       “[When] imposing a term of imprisonment following revocation of supervised release, the

district court must consider the policy statements contained in Chapter Seven of the Sentencing

Guidelines,” as well as “the relevant statutory factors listed in 18 U.S.C. § 3553(a).” United States

v. Brown, 501 F.3d 722, 724 (6th Cir. 2007) (citations omitted); see also 18 U.S.C. § 3583(e)(listing

the factors from § 3553(a) that the court should consider when revoking supervised release). A

district court is not, however, required to engage in a “ritual incantation” of the proper sentencing

factors. See United States v. Johnson, 403 F.3d 813, 816 (6th Cir. 2005).

       Turner’s revocation sentence was reasonable and fairly reflected the relevant factors in §

3553(a) and the policy statements in chapter seven of the sentencing guidelines. There is no question

that the district court demonstrated its knowledge of the § 3553(a) factors. Further, the court

explicitly stated that it had considered those factors when imposing sentence. When it imposed

sentence, the district court acknowledged the advisory guideline range of 21 to 27 months but stated

that the advisory range did not “fairly account[] for the fact that [Turner’s supervised release

violation] is again a continuation of a criminal conduct that resulted in the original conviction, nor

does that account for the human tragedy that was involved among the people who were victimized

                                                -4-
No. 10-1280
United States v. Turner

in this case, most of whom were living less than hand to mouth at the time that they came up with

money that was charged as fees from the services for the absence of service.”

       The district court then considered the need for a deterrent effect, citing Turner’s immediate

return to criminal activity after being released from prison for the original offense. The court then

balanced Turner’s risk of recidivism with basic principals of proportionality for similar offenses.

In conclusion, the court considered the factors contained in the Sentencing Reform Act of 1984 and

committed Turner to the Bureau of Prisons for a term of 48 months, 12 months less than the

maximum allowed by statute. With respect to Turner’s concerns regarding his medical conditions,

the court honored Turner’s request that he be designated to a medical facility. There is no question

that the district court demonstrated its knowledge of the § 3553(a) factors. Further, the court

explicitly stated and demonstrated that it had considered those factors when imposing sentence.

Turner, therefore, has failed to demonstrate any error in his sentence.

       For the foregoing reasons, we AFFIRM.




                                                -5-